Citation Nr: 1528224	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  10-43 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to July 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In April 2015, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge, and a transcript of the hearing is of record.

The Board notes that, in October 2010, the Veteran perfected his appeal of issues concerning not only depression, but also low back and right hip disabilities.  However, the RO in Pittsburgh, Pennsylvania, granted service connection for low back and right hip disabilities by a September 2014 rating decision.  Thus, those two issues are no longer on appeal.


FINDING OF FACT

The Veteran has depression, and the evidence of record indicates that it is due to a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for depression have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection requires evidence of a current disability, evidence of in-service incurrence or aggravation of an injury or disease, and evidence of a nexus between the current disability and the in-service disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service-connected disability or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert, 1 Vet. App. at 49.

The RO denied service connection for depression, specifically as secondary to a service-connected right wrist disability, in the January 2009 rating decision because it determined the Veteran's depression may be due to his back problems and not his right wrist disability.  The RO relied primarily on a November 2008 VA examination report in making such determination.  As is noted above, the Veteran was not granted service connection for a low back disability until September 2014.

At the Board hearing, the Veteran and his representative essentially asserted that the Veteran should be granted service connection for depression based on the November 2008 VA examiner's opinion.  Indeed, that examiner diagnosed the Veteran with depressive disorder not otherwise specified and opined his "depression is considered to be at least as likely as not, related to the chronic pain associated with his back injury. . . . [I]f the back injury therefore is considered service connected, the veteran's depression will be considered as connected . . . ."  The examiner provided such opinion after a thorough examination of the Veteran and his medical and psychiatric history.  Thus, the Veteran has a current disability, i.e., depression, and competent medical evidence shows that the depression is caused by a service-connected disability, i.e., low back disability.

The Board notes that the evidence includes two additional VA examination reports, from April 2014 and November 2014, provided by one VA examiner.  In the April 2014 report, the examiner indicated that the Veteran's depressive disorder is at least as likely as not secondary to multiple stressors, to include his back pain.  However, in the November 2014 report, provided after the RO asked for clarification of his opinion, the examiner stated that the Veteran's "depressive disorder is less likely than not secondary to his wrist of back pain or any traumatic experience in the military."  In support of this negative opinion, the examiner stated that there was no mention of any emotional problems caused by chronic pain in the evidence until 2009.  However, review of the record shows VA treatment notes indicating pain-related depressive symptoms prior to 2009.  See VA treatment records dated October 6, 2008, and October 9, 2008.  Furthermore, service connection for depression does not require a "traumatic experience in the military."

Given that positive opinions were provided in November 2008 and April 2014 and that the November 2014 negative opinion appears to be based on a less than thorough review of the evidence and a misunderstanding of the applicable VA regulations governing the establishment of service connection, the Board finds that the evidence is at least in equipoise regarding whether or not the Veteran's depression is related to his service-connected low back disability.  Therefore, resolving doubt in the Veteran's favor, the Board finds that service connection for depression on a secondary basis is warranted here.  See 38 U.S.C.A. §§ 1110; 5107(b); 38 C.F.R. §§ 3.102, 3.310; Gilbert, 1 Vet. App. At 49.


ORDER

Service connection for depression is granted.




____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


